DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botros (US 2013/0260064) in view of Lee et al. (US 2011/0027583).
Regarding claims 1-4 and 7, Botros comprising polyolefin based composition comprising 2 to 50 wt% of the graft composition comprising high density polyethylene grafted with maleic anhydride, i.e. first polymer composition comprising an ethylene polymer grafted with an unsaturated monomer, (paragraphs 0015, 0016, 0028) and 50 to 98 wt% of propylene homopolymer, i.e. a second polymer composition comprising a propylene polymer, (paragraphs 0028, 0029).
Botros is silent regarding impact polypropylene copolymer.
Lee discloses polyolefin based adhesive composition comprising equivalence and interchangeability of using impact propylene copolymer and propylene 
Given that Lee discloses equivalence and interchangeability of using impact propylene copolymer as presently claimed with using propylene homopolymers disclosed in Botros, it would have been obvious to one of ordinary skill in the art to use impact propylene copolymer in the composition of Botros as taught by Lee. Further, it is noted that both Botros and Lee are drawn to polyolefin based adhesive composition.
Present specification discloses that the ethylene polymer grafted with an unsaturated monomer is covalently bonded to the propylene polymer in presence of organic peroxide (paragraphs 0080-0083).
Given that Botros in view of Lee discloses grafting is done with the mixture of polyolefins and graft monomers in a presence of organic peroxide (paragraph 0018), in the same way as disclosed in the present specification, therefore it is clear that the ethylene polymer grafted with an unsaturated monomer of Botros would be covalently bonded to the propylene polymer. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Botros in view of Lee discloses the polyolefin based composition of claim 1, wherein the ethylene polymer grafted with an unsaturated 
Regarding claim 8, Botros in view of Lee discloses the polyolefin based composition of claim 1, further comprising additives (paragraph 0056).
Regarding claims 9-10, Botros in view of Lee discloses the polyolefin based composition of claim 1, given that the composition of Botros is the same has presently claim composition, it is clear that the composition of Botros would intrinsically possess the same properties as presently claim in claims 9-10.
Regarding claim 11, Botros in view of Lee discloses the polyolefin based composition of claim 1, wherein given that Botros is silent regarding a polyolefin having a molecular weight less than about 2000, it is clear that there is no polyolefin present that has a molecular weight of less than 2000.
Regarding claim 12, Botros discloses multilayer structure (paragraph 0010) comprising a tie layer composition (paragraph 0034) comprising 2 to 50 wt% of the graft composition comprising high density polyethylene grafted with maleic anhydride, i.e. first polymer composition comprising an ethylene polymer grafted with an unsaturated monomer, (paragraphs 0015, 0016, 0028) and 50 to 98 wt% of propylene homopolymer, i.e. a second polymer composition comprising a propylene polymer, (paragraphs 0028, 0029), a polymer layer and metal substrate (paragraph 0034).
Botros is silent regarding impact polypropylene copolymer.
Lee discloses polyolefin based adhesive composition comprising equivalence and interchangeability of using impact propylene copolymer and propylene homopolymers wherein impact propylene copolymer comprises a melt flow rate about 
Given that Lee discloses equivalence and interchangeability of using impact propylene copolymer as presently claimed with using propylene homopolymers disclosed in Botros, it would have been obvious to one of ordinary skill in the art to use impact propylene copolymer in the composition of Botros as taught by Lee. Further, it is noted that both Botros and Lee are drawn to polyolefin based adhesive composition.
Present specification discloses that the ethylene polymer grafted with an unsaturated monomer is covalently bonded to the propylene polymer in presence of organic peroxide (paragraphs 0080-0083).
Given that Botros in view of Lee discloses grafting is done with the mixture of polyolefins and graft monomers in a presence of organic peroxide (paragraph 0018), in the same way as disclosed in the present specification, therefore it is clear that the ethylene polymer grafted with an unsaturated monomer of Botros would be covalently bonded to the propylene polymer. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments

Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive.
Applicant argues that Botros does not teach or suggest a polyolefin based composition as claimed in present claims. However, it is noted that the present claims are now rejected under Bontros in view of Lee which teaches the present claims as explained above.
Applicant argues that Lee does not cure the defects of Botros. However, note that while Lee does not disclose all the features of the present claimed invention, Lee is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely adhesive composition comprising equivalence and interchangeability of using impact propylene copolymer and propylene homopolymers, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SAMIR SHAH/Primary Examiner, Art Unit 1787